Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 1 of 70




          EXHIBIT 1




                                                                DA00001
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 2 of 70




                                                                DA00002
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 3 of 70




                                                                DA00003
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 4 of 70




                                                                DA00004
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 5 of 70




                                                                DA00005
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 6 of 70




          EXHIBIT 2




                                                                DA00006
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 7 of 70




                                                                DA00007
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 8 of 70




                                                                DA00008
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 9 of 70




          EXHIBIT 3




                                                                DA00009
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 10 of 70




                                                                 DA00010
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 11 of 70




          EXHIBIT 4




                                                                 DA00011
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 12 of 70




                                                                 DA00012
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 13 of 70




                                                                 DA00013
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 14 of 70




                                                                 DA00014
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 15 of 70




                                                                 DA00015
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 16 of 70




                                                                 DA00016
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 17 of 70




                                                                 DA00017
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 18 of 70




                                                                 DA00018
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 19 of 70




                                                                 DA00019
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 20 of 70




                                                                 DA00020
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 21 of 70




                                                                 DA00021
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 22 of 70




                                                                 DA00022
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 23 of 70




                                                                 DA00023
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 24 of 70




                                                                 DA00024
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 25 of 70




                                                                 DA00025
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 26 of 70




                                                                 DA00026
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 27 of 70




                                                                 DA00027
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 28 of 70




                                                                 DA00028
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 29 of 70




                                                                 DA00029
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 30 of 70




                                                                 DA00030
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 31 of 70




                                                                 DA00031
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 32 of 70




                                                                 DA00032
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 33 of 70




                                                                 DA00033
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 34 of 70




                                                                 DA00034
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 35 of 70




                                                                 DA00035
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 36 of 70




                                                                 DA00036
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 37 of 70




                                                                 DA00037
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 38 of 70




                                                                 DA00038
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 39 of 70




                                                                 DA00039
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 40 of 70




                                                                 DA00040
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 41 of 70




                                                                 DA00041
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 42 of 70




                                                                 DA00042
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 43 of 70




                                                                 DA00043
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 44 of 70




                                                                 DA00044
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 45 of 70




                                                                 DA00045
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 46 of 70




                                                                 DA00046
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 47 of 70




                                                                 DA00047
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 48 of 70




                                                                 DA00048
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 49 of 70




                                                                 DA00049
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 50 of 70




                                                                 DA00050
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 51 of 70




                                                                 DA00051
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 52 of 70




                                                                 DA00052
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 53 of 70




                                                                 DA00053
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 54 of 70




                                                                 DA00054
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 55 of 70




                                                                 DA00055
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 56 of 70




                                                                 DA00056
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 57 of 70




                                                                 DA00057
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 58 of 70




                                                                 DA00058
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 59 of 70




                                                                 DA00059
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 60 of 70




                                                                 DA00060
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 61 of 70




                                                                 DA00061
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 62 of 70




                                                                 DA00062
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 63 of 70




                                                                 DA00063
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 64 of 70




                                                                 DA00064
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 65 of 70




                                                                 DA00065
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 66 of 70




                                                                 DA00066
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 67 of 70




                                                                 DA00067
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 68 of 70




                                                                 DA00068
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 69 of 70




                                                                 DA00069
Case 19-11781-LSS   Doc 372-1   Filed 12/05/19   Page 70 of 70




                                                                 DA00070
